Exhibit 99.1 FOR IMMEDIATE RELEASE – CALGARY, ALBERTA – March 1, 2012 BAYTEX TO PRESENT AT FIRSTENERGY/SOCIÉTÉ GÉNÉRALE EAST COAST ENERGY CONFERENCE CALGARY, ALBERTA (March 1, 2012) – Baytex Energy Corp. (TSX, NYSE: BTE) is pleased to announce that Brian Ector, Vice President, Investor Relations, will be presenting at the FirstEnergy/Société Générale East Coast Energy Conference on Thursday, March 8, 2012 at 1:05pm EST (11:05am MST) in New York, New York. Interested parties can listen to a live webcast and view the presentation slides via the following URL: http://jetslides.tv/lobby/665 A replay will be available on the Baytex website, www.baytex.ab.ca, for six months following the presentation. The common shares of Baytex Energy Corp. are traded on the Toronto Stock Exchange and the New York Stock Exchange under the symbol BTE. For further information, please contact: Baytex Energy Corp. Anthony Marino, President and Chief Executive Officer Telephone: (587) 952-3100 Derek Aylesworth, Chief Financial Officer Telephone: (587) 952-3120 Brian Ector, Vice President, Investor Relations Telephone: (587) 952-3237 Toll Free Number: 1-800-524-5521 Website: www.baytex.ab.ca
